As filed with the Securities and Exchange Commission on May 27, 2011 Investment Company Act File Number 811-4922 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY California Daily Tax Free Income Fund, Inc. (Exact name of registrant as specified in charter) 1411 Broadway New York, NY10018 (Address of principal executive offices) (Zip code) Christine Manna c/o Reich & Tang Asset Management, LLC 1411 Broadway New York, New York 10018 (Name and address of agent for service) Registrant's telephone number, including area code:212-830-5200 Date of fiscal year end: December 31 Date of reporting period: March 31, 2011 Item 1: Schedule of Investments CALIFORNIA DAILY TAX FREE INCOME FUND, INC. STATEMENT OF NET ASSETS 31-Mar-11 (UNAUDITED) Rating (a) Face Maturity Interest Value Standard Amount Date Rate (Note 1) Moody's & Poor's Tax Exempt General Obligation Notes and Bonds (18.51%) $ City of Fitchburg, MA GO RAN (b) 6/30/2011 % $ City School District of the City of Schenectady, Schenectady County, NY RAN (b) 8/31/2011 Glendale-River Hills School District, WI TRAPN Note No. R-1 (b) 4/20/2011 Glendale-River Hills School District, WI TRAPN Note No. R-2 (b) 8/17/2011 Merrill Area Public School District, Langlade, Marathon and Lincoln Counties, WI TRAPN (b) 10/4/2011 Merton Community School District, WI TRAPN (b) 10/25/2011 Monroe-Woodbury Central School District, Orange County, NY BAN for School Buses 2010 (b) 11/10/2011 Northland Pines School District, Oneida and Vilas Counties, WI TRAPN (b) 10/12/2011 Salem School District, WI TRAPN (b) 8/30/2011 School District of Ashland, WI TRAPN (b) 8/30/2011 School District of Kewaskum, Fond du Lac, Sheboygan and Washington Counties, WI TRAPN (b) 8/30/2011 School District of Milton, WI TRAPN (b) 9/21/2011 School District of Three Lakes, WI TRAPN (b) 8/22/2011 School District of West De Pere, WI TRAPN (b) 9/29/2011 Springville-Griffith Institute Central School District, Cattaraugus and Erie Counties, NY BAN 2010B 7/7/2011 A-1+ Town of Nahant, MA GO BAN (b) 10/13/2011 Verona Area School District, WI TRAPN (b) 8/23/2011 Wrightstown Community School District, Brown, Outagamie and Calumet Counties, WI TRAPN (b) 9/30/2011 Total Tax Exempt General Obligation Notes and Bonds Tax Exempt Variable Rate Demand Instruments (c)(82.14%) $ Association for Bay Area Government Finance Authority for Nonprofit 11/1/1932 % $ VMIG-1 Corporations Refunding and RB (Valley Christian Schools) LOC Bank of America, N.A. Association for Bay Area Government Finance Authority for Nonprofit Corporations 8/1/1935 VMIG-1 (Sharp Healthcare) – Series 2009D LOC Citibank, N.A. Association for Bay Area Government Finance Authority for 8/1/1938 VMIG-1 Nonprofit Corporations RB (On Look Senior Health Services) – Series 2008 LOC Wells Fargo Bank, N.A. BB&T Municipal Trust Floater Certificates Series 2011 9/1/2022 VMIG-1 LOC Branch Banking & Trust Company California HFFA RB 10/1/1940 A-1+ (Scripps Health) - Series 2010B VMIG-1 LOC JPMorgan Chase Bank, N.A. California HFFA RB 10/1/1940 A-1+ (Scripps Health) - Series 2010C VMIG-1 LOC Barclays Bank California HFFA RB 8/1/2021 VMIG-1 A-1+ (Adventist Hospital/West Sutter Health Revolving–Loan Pool) – Series 1991A LOC U.S. Bank, N.A. California HFFA RB 7/1/1935 A-1 (Catholic Healthcare West Loan Program) - 2005 Series I VMIG-1 LOC Bank of America, N.A. California Municipal Finance Authority RB 8/1/2028 A-1+ (La Sierra University) - Series 2008A LOC Wells Fargo Bank, N.A. California Statewide Communities Development Authority RB 2/1/1937 (The Master's College) - Series 2007 VMIG-1 LOC U.S. Bank, N.A. California Statewide Communities Development Authority RB 9/1/2028 (The Pegasus School) – Series 2003 LOC Bank of America, N.A. VMIG-1 City of Carlsbad, CA MHRB 6/1/2016 VMIG-1 (Santa Fe Ranch Apartments F/K/A LaCosta Apartments Project) – Series 1993A Guaranteed Federal Home Loan Mortgage Corporation City of Irvine Assessment District No. 04-20 Limited Obligation 9/2/1930 VMIG-1 Improvement Bonds, Series B LOC KBC Bank, N.V. City of Irvine, CA Assessment District No. 89-10 Improvement Bonds 9/2/2015 VMIG-1 A-1+ (Orange County, California) LOC State Street Bank & Trust Company/California State Teachers Retirement System City of Santa Clara, CA 7/1/2027 A-1 Subordinated Electric RB – Series 2008B LOC Dexia CLF City of Upland, CA Apartment Development Revenue 11/15/2028 A-1+ Refunding Bonds (Mountain Springs) – Series 1998A Collateralized by Federal National Mortgage Association Fremont, CA COPs (1998 Family Resource Center Financing Project) 8/1/2028 A-1+ LOC KBC Bank, N.V. Housing Authority of the County of Sacramento Multifamily 7/15/2029 A-1+ Housing Revenue Refunding Bonds (Ashford Park Apartments) 1996 Issue D Collateralized by Federal National Mortgage Association Irvine Ranch, CA Water District Consolidated Refunding 5/1/1937 VMIG-1 Series 2008B GO of Improvement District #s 105, 113, 213 & 250 LOC Landesbank Baden-Wurttemberg Lake Elsinore, CA Recreation Authority Revenue Refunding Bonds 2/1/1932 A-1+ (Public Facilities Project) – Series 2000A Guaranteed by California State Teachers Retirement System Oakland-Alameda County Coliseum Authority, CA 2/1/2025 VMIG-1 A-1+ Lease RB (Oakland Coliseum Project) – Series C-1 LOC Bank of New York/ California State Teachers Retirement System Otay Water District, Otay Service Corporation COPs 9/1/2026 VMIG-1 A-1+ (1996 Capital Projects) LOC Landesbank Hessen-Thuringen Girozentrale Redevelopment Agency of the City of Pittsburg Los Medanos 9/1/1935 A-1+ Community Development Project Subordinate Tax Allocation Bonds – Series 2004A LOC State Street Bank & Trust Company/California State Teachers Retirement System Riverside County, CA 1985 COPs (ACES) Type One Series A 12/1/2015 VMIG-1 A-1+ LOC State Street Bank & Trust Company Sacramento County Sanitation Districts Financing Authority 12/1/1939 VMIG-1 A-1 (Sacramento Regional County Sanitation District) Subordinate Lien Refunding RB - Series 2008 LOC Bank of America, N.A. San Bernardino County, CA Multifamily Mortgage RB 2/15/2027 A-1+ (Parkview Place Apartments) – Series 2004A Collateralized by Federal National Mortgage Association San Francisco Bay Area Toll Bridge, CA RB 4/1/1936 VMIG-1 A-1+ (Bay Area Toll Authority) - Series 2001A LOC Barclays Bank San Francisco, CA Redevelopment Agency of City & County 12/1/2017 A-1+ (Fillmore Center) – Series A-1 Guaranteed by Federal Home Loan Mortgage Corporation Santa Clara County, CA El Camino California Hospital District 8/1/2015 Hospital Facility Authority Revenue (1985 Valley Medical Central Project) – Series A VMIG-1 LOC State Street Bank & Trust Company Santa Clara County, CA MHRB 2/15/2027 A-1+ (Grove Garden Apartments) – Series 1997A Collateralized by Federal National Mortgage Association Southern California Public Power Authority Power Project RB 7/1/2017 VMIG-1 A-1 (Palo Verde Project) 2008 Subordinate Refunding Series B LOC Dexia CLF State of California Economic Recovery Bonds Series 2004C 7/1/2023 VMIG-1 A-1+ LOC Bank of America, N.A. State of California GO Series 2003A-1 5/1/1933 VMIG-1 A-1+ LOC JPMorgan Chase Bank, N.A. Turlock Irrigation District, CACOPs 1/1/1931 A-1+ (Capital Improvements and Refunding Project) – Series 2001A LOC Societe Generale Westlands Water DistrictAdjustable Rate Refunding Revenue COPs, Series 2008A 3/1/2029 A-1 LOC Dexia CLF Total Tax Exempt Variable Rate Demand Instruments Variable Rate Demand Instruments - Private Placements (c) (0.58%) $ Redevelopment Agency of the City of Morgan Hill 12/1/2014 % $ P-1 A-1+ (Kent Trust Project) – Series 1984B LOC Wells Fargo Bank, N.A. Total Variable Rate Demand Instruments - Private Placements Total Investments (101.23%) (Cost $165,574,241†) $ Liabilities in excess of cash and other assets (-1.23%) Net Assets (100.00%) $ Class A,108,491,037 shares outstanding $ Class B, 5,578,827shares outstanding $ Advantage Shares,49,501,997 shares outstanding $ †Aggregate cost for federal income tax purposes is identical.All securities are valued at amortized cost and as a result, there is no unrealized appreciation and depreciation. FOOTNOTES: (a) Unless the securities are assigned their own ratings, the ratings are those of the bank whose letter of credit guarantees the issue or the insurance company who insures the issue.All letters of credit and insurance are irrevocable and direct pay covering both principal and interest. Ratings are unaudited. In addition, certain issuers may have either a line of credit, a liquidity facility, a standby purchase agreement or some other financing mechanism to ensure the remarketing of the securities.This is not a guarantee and does not serve to insure or collateralize the issue. (b) Securities that are not rated which Fund's adviser has determined to be of comparable quality to those rated securities in which the Fund invests. (c) Securities payable on demand at par including accrued interest (usually with seven days’ notice) and, if indicated, unconditionally secured as to principal and interest by a bank letter of credit. The interest rates are adjustable and are based on bank prime rates or other interest rate adjustment indices. The rate shown is the rate in effect at the date of this statement. KEY: ACES Adjustable Convertible Extendable Securities BAN Bond Anticipation Notes COP Certificates of Participation GO General Obligation HFFA Health Facilities Financing Authority LOC Letter of Credit MHRB Multi-family Housing Revenue Bond RAN Revenue Anticipation Note RB Revenue Bond TRAPN Tax and Revenue Anticipation Promissory Note Note 1 - Valuation of Securities Investments are valued at amortized cost, which approximates market value.Under this valuation method, a portfolio instrument is valued at cost and any discount or premium is amortized on a constant basis to the maturity of the instrument. The maturity of variable rate demand instruments is deemed to be the longer of the period required before the Fund is entitled to receive payment of the principal amount or the period remaining until the next interest rate adjustment. Under the provisions of GAAP, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date under current market conditions.GAAP establishes a hierarchy that prioritizes the inputs to valuation methods giving the highest priority to readily available unadjusted quotes prices in an active market for identical assets (Level 1) and the lowest priority to significant unobservable inputs (Level 3) generally when market prices are not readily available or are unreliable.Based on the valuation inputs, the securities or other investments are tiered into one of three levels.Changes in valuation methods may result in transfers in or out of an investment’s assigned level: Level 1 –prices are determined using quoted prices in an active market for identical assets. Level 2 – prices are determined using other significant observable inputs.Observable inputs are inputs that the other market participants may use in pricing a security.These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3 – prices are determined using significant unobservable inputs.In situations where quoted prices or observable inputs are unavailable (for example, when there is little or no market activity for an investment at the end of the period), unobservable inputs may be used.Unobservable inputs reflect the Fund’s own assumptions about the factors market participants would use in determining fair value of the securities or instruments and would be based on the best available information. The following is a summary of the tiered valuation input levels, as of the end of the reporting period, March 31, 2011.The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities.Money market securities may be valued using amortized cost, in accordance with the 1940 Act. Generally, amortized cost approximates the current fair value of a security, but as the value is not obtained from a quoted price in an active market, such securities are reflected as a Level 2. Debt securities issued by states of the United States and political subdivisions of the states Quoted prices in active markets for identical assets (Level 1) - Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) - Total For the period ended March 31, 2011, there were no Level 1 and Level 3 investments. Item 2:Controls and Procedures (a) The registrant’s Principal Executive Officer and Principal Financial Officer have evaluated the design and operation of the registrant's disclosure controls and procedures within 90 days of this filing and have concluded that the registrant’s disclosure controls and procedures were effective in ensuring that information required to be disclosed by the registrant in this Form N-Q was recorded, processed, summarized and reported on a timely basis. (b) There were no changes in the registrant's internal controls over financial reporting that occurred during the registrant’slast fiscal quarter that have materially affected, or are reasonably likely to affect, the registrant’s internal controls over financial reporting. Item 3:Exhibits Certifications of Principal Executive Officer and Principal Financial Officer, under Rule 30a-2(a) of the Investment Company Act of 1940.
